       Case 5:17-cv-00363-MTT-MSH Document 71 Filed 08/17/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

MARCO MCILWAIN,                                      )
                                                     )
                                                     )
                        Plaintiff,                   )
                                                     )
                v.                                   )    CIVIL ACTION NO. 5:17-cv-363 (MTT)
                                                     )
DR. EDWARD BURNSIDE, et al.,                         )
                                                     )
                                                     )
                   Defendants.                       )
    __________________                               )


                                                     ORDER

        United States Magistrate Judge Stephen Hyles recommends granting in part and

denying in part the Defendants’ renewed motion to dismiss. Doc. 68. Plaintiff Marco

McIlwain did not object 1, so the Court reviews for clear error the recommendation to

grant in part the motion to dismiss. After review, the Court accepts and adopts the

findings, conclusions, and recommendations of the Magistrate Judge. That portion of

the Recommendation (Doc. 68) is ADOPTED and made the Order of the Court, the

Defendants’ motion to dismiss (Doc. 49) is GRANTED in part, and McIlwain’s

retaliation claims against Adair and Uglee and his deliberate indifference claims against




1 McIlwain did file a motion for appointment of counsel, primarily to aid in discovery. Doc. 70. The only
part of that document relevant to the issues raised by the Defendants’ renewed motion to dismiss is
McIlwain’s statement that he “will need assistance with depositions, interrogatories production, and
inspection of Grievance 227745.” Id. at 2. Whatever the relevance of that evidence will be to other
issues that may develop in the case, Grievance 227745 is relevant here only to the issue of whether
McIlwain exhausted his deliberate indifference claims related to his stab-wounds. Because the
Magistrate Judge recommended that the Court rule in McIlwain’s favor on that issue, the motion for
appointment of counsel does not affect the Court’s analysis of the Recommendation.
      Case 5:17-cv-00363-MTT-MSH Document 71 Filed 08/17/21 Page 2 of 4




Adair and Burnside arising from failure to treat the symptoms of his medication are

DISMISSED without prejudice.

       The Defendants objected to the Magistrate Judge’s recommendation to deny

their motion to dismiss McIlwain’s deliberate indifference claims against Adair and

Burnside arising from their denial of medical treatment for injuries from his stab-wounds.

Doc. 69. Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews de novo the

recommendation to deny in part the motion to dismiss. The parties do not dispute that

in Grievance 227745, McIlwain raised the issue of Adair’s and Burnside’s denial of

medical treatment for his stab-wounds. In their first motion to dismiss, the Defendants

claimed that grievance was untimely because it was filed September 2, 2016. Doc. 17-

1 at 8-9. McIlwain filed a grievance receipt, purportedly for Grievance 227745, dated

August 26, 2016. The Defendants contended that receipt was a forgery. McIlwain

asked the Court to test that contention by examining tear-lines between his purported

grievance receipt and the copy of the grievance the Defendants submitted. The

Magistrate Judge recommended a finding of fact, at step two of the Turner v. Burnside

framework, that the grievance was filed September 2; the Court adopted that

recommendation. Docs. 27 at 6; 31. A panel of the Eleventh Circuit Court of Appeals

reversed after concluding that (i) the Recommendation’s factual findings at step two of

Turner were not sufficiently detailed to enable the panel to engage in “meaningful

review”, (ii) Grievance 227745 “alleged an ongoing failure to treat his injuries as of the

day he signed the grievance,” and (iii) the Court should have construed McIlwain’s




                                                -2-
       Case 5:17-cv-00363-MTT-MSH Document 71 Filed 08/17/21 Page 3 of 4




argument about the tear-lines as a request for an evidentiary hearing and granted that

request. McIlwain v. Burnside, 830 F. App'x 606, 611 (11th Cir. 2020). 2

        On remand, the Defendants filed a renewed motion to dismiss, and the

Magistrate Judge held an evidentiary hearing. In his second Recommendation, the

Magistrate Judge agreed with the panel that Grievance 227745 alleged an ongoing

failure to treat. Doc. 68 at 12. On that basis, he concluded that factfinding was

unnecessary because even if Grievance 227745 were filed on September 2, it would

still be timely. The Defendants objected, arguing that “Plaintiff never contended that he

was grieving anything beyond a denial of medical care on August 18 and 19, 2016.”

Doc. 69 at 3. They note that McIlwain himself described it as “‘the grievance for the

August 18, incident.’” Id. (quoting Doc. 1-1 at 15). But again, the panel clearly

interpreted the grievance to allege “an ongoing failure to treat his injuries as of the day

he signed the grievance,” and the Court agrees with that interpretation. 3 McIlwain, 830

F. App’x. at 611. For example, McIlwain claims in the grievance that he was told a

doctor would see him the “following morning,” but “that was not the case and I still have

yet to see any doctor regarding my pain.” Doc. 61-3 at 2.

        The Defendants also argue that the Magistrate Judge erred by not making a

specific factual finding on the date the grievance was filed. Id. at 7. Certainly the

evidentiary hearing was helpful, and the Magistrate Judge is fully equipped, if it

becomes necessary, to make a specific finding as to the date the grievance was filed.



2 The panel also found other issues with the Recommendation and the Court’s order adopting it, but the

second Recommendation adequately addressed those issues, and neither party objected to those
portions of the second Recommendation.
3As the Defendants note, is not clear that McIlwain agrees with that interpretation. See generally Doc.
69. Still, the grievance can fairly be interpreted that way.


                                                       -3-
       Case 5:17-cv-00363-MTT-MSH Document 71 Filed 08/17/21 Page 4 of 4




But in light of the grievance’s allegation of an ongoing injury, it is not necessary to make

such a finding to decide the Defendants’ motion. 4 For those reasons, the Court accepts

and adopts the findings, conclusions, and recommendations of the Magistrate Judge.

That portion of the Recommendation (Doc. 68) is ADOPTED and made the Order of the

Court, and the Defendants’ motion to dismiss is DENIED in part as to the deliberate

indifference claims arising from their denial of medical treatment for injuries stemming

from McIlwain’s stab-wounds.

        SO ORDERED, this 17th day of August, 2021.

                                                         S/ Marc T. Treadwell
                                                         MARC T. TREADWELL, JUDGE
                                                         UNITED STATES DISTRICT COURT




4 The Defendants make much of their argument that “[o]n September 2, Plaintiff could not have been

complaining of a continuing failure to treat when the facts as alleged by Plaintiff show that he was seen
and treated in the days leading up to September 2, 2016.” Doc. 63 at 4. But McIlwain appears to have
dated his grievance August 24, 2016, which renders pointless any speculation about what date he might
or might not have drafted it. Doc. 61-3 at 2.


                                                       -4-
